Citation Nr: 0100348	
Decision Date: 01/08/01    Archive Date: 01/17/01	

DOCKET NO.  99-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left lower extremity, with injury 
to Muscle Group XIV, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




REMAND

The veteran had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
VARO in Detroit which confirmed and continued a 10 percent 
disability rating for residuals of a shell fragment wound of 
the left lower extremity.  

A review of the evidence of record discloses that in an 
August 1998 statement the veteran indicated that his left 
knee disability had increased in severity.  He claimed he was 
experiencing swelling a couple times a month.  He also 
referred to instability of the knee being more frequent and 
being accompanied by persistent pain.  He stated that he was 
receiving treatment at the VA Medical Center in Detroit.  
Records regarding this reported treatment have not been 
associated with the claims folder.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  

The Board notes that the veteran's shell fragment wound 
residuals involve the musculoskeletal system.  In evaluating 
the severity of the disability, consideration must be given 
to VA's Schedule for Rating Disabilities pertaining to the 
musculoskeletal complex provided in 38 C.F.R. Part 4, to 
include the application of 38 C.F.R. § 4.40 (2000), regarding 
functional loss due to pain, and 38 C.F.R. § 4.45 (2000), 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this connection, the Board notes that the 
October 1998 examination is the most current orthopedic 
examination of record.  However, that examination report does 
not discuss the impact of the various factors of the 
aforementioned regulations, such as functional loss due to 
pain, weakness, fatigability, or pain on movement of a joint.  
While it was indicated that range of motion of the left knee 
was from 0 to 140 degrees, it was also indicated there was 
pain of the left knee at 120 degrees of bending.  

VA has a duty to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a) (2000).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient, it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain clarifying medical evidence and to ensure 
that the appellant receives his due process rights, the Board 
finds that the claim for an increased rating for residuals of 
a shell fragment wound of the left lower extremity must be 
REMANDED for the following:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected residuals of a 
shell fragment wound of the left lower 
extremity since 1998.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  The RO should also obtain and 
associate with the claims folder any 
records pertaining to reported treatment 
of the veteran at the VA Medical Center 
in Detroit since 1998.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and severity 
of his service-connected residuals of a 
shell fragment wound of the left lower 
extremity with damage to Muscle 
Group XIV.  The claims folder and a copy 
of this REMAND should be made available 
to the examiner for review.  The examiner 
should report all findings related to the 
service-connected residuals of a shell 
fragment wound of the left lower 
extremity with damage to Muscle Group XIV 
in detail.  The examiner should also 
provide range of motion findings related 
to any joint affected by the residuals, 
and specifically provide a description of 
all associated scarring of the left lower 
extremity.  It should be noted whether 
any identified scarring is tender and 
painful on objective demonstration, or 
affects the function of any joint.  Tests 
of joint movement against varying 
resistance should be performed by the 
examiner.  The examiner should note in 
specific degrees the range of motion of 
the affected joint.  Muscle strength 
should be measured, as compared to the 
right leg, and specifically noted 
numerically.  The extent of any 
incoordination, weakened movement, and 
excess fatigability on usage should also 
be described by the examiner.  The 
examiner should be requested to identify 
any objective evidence of pain or 
functional loss due to pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  The examiner should provide 
an opinion concerning the impact of the 
veteran's disability on his industrial 
adaptability.  If this is not feasible, 
the examiner should so state.  The 
rationale for any opinion expressed 
should be explained.  

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal, with 
consideration of a separate rating for 
scarring pursuant to Esteban v. Brown, 
6 Vet. App. 256, 262 (1994), if 
appropriate, and consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  
In its readjudication of the issue, the 
RO should also consider the appropriate 
effective date for any award of increased 
benefits, should the veteran be 
successful in his appeal.  

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case and be given the 
opportunity to respond thereto before the case is returned to 
the Board. The Board intimates no opinion as to any final 
outcome.  The veteran need take no action unless notified, 
although he should be advised of the provisions set forth in 
38 C.F.R. § 3.655(b) (2000) regarding failure to report for 
scheduled VA examinations.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
K. J. LORING
	Acting Member Board of Veterans' Appeals
 

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


